Citation Nr: 0022313	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-34 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a rating in excess of zero percent for 
postoperative lipoma of the forehead.

3.  Entitlement to an increased (compensable) rating for 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1978 to August 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, 
granted service connection for lipoma of the forehead, and 
continued a zero percent rating for deviated nasal septum.

The increased rating claims are addressed in the remand 
appended to this decision.


FINDING OF FACT

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a person who submits a claim 
for VA benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well grounded 
claim is one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but 
only possible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  However, "more than just an allegation" is 
required, "the statue provides that [the claim] must be 
accompanied by evidence."  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The "quality and quantity of the evidence 
required ... will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

A well-grounded service connection claim generally requires 
(1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the asserted in-service 
injury or disease and a current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

The Board finds that the veteran's claim for service 
connection for an acquired psychiatric disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by service medical records showing 
treatment for transient situational disorder, relatively 
recent medical records showing the existence of an acquired 
psychiatric disorder, variously diagnosed, and opinions 
providing a nexus between an acquired psychiatric disorder 
and service.  The latter includes statements from HVS, MD, to 
the effect that the veteran suffered from PTSD due to abuse 
in service, and also that he suffered from schizophrenia 
which had been present in service.  

The merits of the claim will be addressed in the remand that 
follows.



ORDER

The claim for service connection for an acquired psychiatric 
disability, to include PTSD, is well grounded.  To this 
extent, the appeal is allowed.


REMAND

With respect to the service connection claim, when the 
veteran underwent VA psychiatric examination in March 1997, 
the examiner found it difficult to obtain sufficiently 
accurate information to determine the relationship between 
the veteran's psychiatric disorder and the transient 
situational disturbance in service.  For this reason, it is 
especially important that any and all records of psychiatric 
evaluation and treatment proximate to service be obtained.  

In this regard, the veteran testified before the undersigned 
in May 2000 that he was sent to see a psychiatrist on base at 
Fort Bragg in the summer of 1984 while he was a ROTC Cadet at 
University of Buffalo.  The Board is of the opinion that all 
clinical psychiatric records of his treatment at Fort Bragg 
should be requested, as should all of his health records 
during the time he was an undergraduate at the University of 
Buffalo.  In addition, all current records of psychiatric 
evaluation and treatment should be associated with the claims 
file.  Finally, he should be afforded another VA psychiatric 
examination to determine the nature and etiology of 
psychiatric disability.

The veteran has appealed an October 1995 rating decision 
which assigned a zero percent rating for deviated nasal 
septum.  As his claim has been pending prior to the revision 
in the regulations pertaining to the rating of respiratory 
disorders, the RO must consider the claim under both the 
prior and the revised regulations, determine which is more 
favorable to the veteran, and apply the more favorable 
regulation.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The former regulation provides for a 10 percent 
rating for marked interference of breathing space.  The 
revised regulation provides for a 10 percent rating for 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  The record contains no 
examination reports on which the board can base an assessment 
of the degree of disability associated with the veteran's 
disability from deviated nasal septum.  Fulfillment of the 
VA's statutory duty to assist the veteran includes the 
conduct of a thorough and contemporaneous medical examination 
which take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinsky, 1 Vet. 
App. 121 (1991).

The veteran has service connected disability from a scar 
associated with removal of a lipoma on his left forehead.  
The only description of the scar is contained in an 
examination reported dated in February 1997.  That report 
describes a small, benign-looking nodule on the left 
forehead.  The record contains no basis upon which the Board 
can assess the degree of disability associated with the skin 
disorder, as there is no further description of the scar in 
terms of degree of disfigurement, size, color, 
characterization of the degree of healing, presence or 
absence of objective signs of pain, whether the scar is 
repeatedly ulcerative or poorly nourished, or whether there 
is associated function loss.  A current examination is 
necessary.  See Green v. Derwinsky, supra.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran for any 
further details as to his psychiatric 
treatment at Fort Bragg in the summer of 
1984.  Then, the RO should take the 
necessary steps to obtain all psychiatric 
clinical records of his treatment at Fort 
Bragg.

2. The RO should take the necessary steps 
to obtain the veteran's medical records 
while he was an undergraduate at the 
University of Buffalo.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
a neuropsychiatric disorder, deviated 
nasal septum, and/or a skin disorder on 
his forehead.  The RO should take all 
necessary steps to obtain any pertinent 
records which are not currently part of 
the claims folder and associate them with 
the claims folder.

4.  The RO should afford the veteran a VA 
psychiatric examination by a board of two 
psychiatrists to determine the nature of 
his neuropsychiatric disorder and its 
relationship to service.  The claims 
folder should be reviewed by the 
examiners.  If the examiners conclude 
that the veteran has PTSD, they should 
identify any in- service stressors.  If 
the veteran has disability from an 
acquired neuropsychiatric disorder other 
than PTSD, such disorder should be 
identified and the examiners should then 
answer the following questions: (1) Is it 
at least as likely as not that the 
disorder began in service, or, in the 
case of psychosis, within one year of 
service; and (2) Is it at least as likely 
as not that the "transient situational 
disorder" diagnosed during service 
represented the onset or cause of the 
disorder?  If these questions cannot be 
answered without resort to speculation, 
the examiners should so indicate.

5.  The veteran should be afforded a 
medical examination to determine the 
degree of disability from deviated nasal 
septum.  The claims folder should be 
reviewed by the examiner.  The examiner 
should comment specifically on the degree 
of obstruction, if any, of his nasal 
passages that is related to deviated 
nasal septum.

6. The veteran should be afforded a 
dermatology examination to determine the 
degree of disability from postoperative 
lipoma of the left forehead.  The claims 
folder should be reviewed by the 
examiner.  The examiner should comment 
specifically on the degree of 
disfigurement associated with the scar, 
including size, color, characterization 
of the degree of healing, presence or 
absence of objective signs of pain or 
tenderness, whether the scar is 
repeatedly ulcerative or poorly 
nourished, or whether there is associated 
function loss.  Color photographs should 
be obtained.

7.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
SSA disability benefits, including the 
medical records relied upon concerning 
that claim.

8.  After undertaking any additional 
indicated development, the RO should 
readjudicate the issues of entitlement to 
service connection for PTSD, and 
entitlement to higher ratings for 
deviated nasal septum and postoperative 
lipoma of the forehead.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	

		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 8 -


